DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heil (US Pub. No. 2011/0139692) and further in view of Herman et al. (USPUB 2018/0223491).
Claims 1, 10, and 11: Heil teaches a carrier (15)[0036] rotatably supported around a rotational axis and comprises a plurality of carrier segments arranged around the circumference of the carrier (segments are clearly visible in the figures as 4). The segments comprise first screen elements (Fig. 6/7, 13 – both sides)[0036] in triangle shape. The segments comprise second screen element (Fig. 6/7, 6)[0035]. The flow of feed contaminated feed water is from the inside out [0035] meaning that there is an inlet arranged radially inside the screen elements. A debris collecting drain is provided (24)[0042]. Multiple spray nozzles for cleaning the filter are provided (Fig. 5, 23). A coarse screen is provided for coarse debris separation [0061].
Heil does not teach the coarse and fine screen juxtaposition or cleaning spray nozzles on the inside of the rotating filter.
Herman et al. teach a similar traveling screen filter wherein the top layer (Fig. 1, 100) is a fine screen and the bottom layer (Fig. 8, 411) is a coarse screen (abstract). The coarse and fine screen structure allow for a graduated separation of debris wherein the coarse screen layer first contacts the feed to separate larger components and then the fine screen separates smaller components.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a coarse screen base in Heil’s triangle structure to separate larger particles first, therein preventing or reducing excessive fouling and disruption.
Herman et al. teach cleaning spray nozzles on the inside of the radial structure (Fig. 10, 1002a and 1002b) for cleaning the interior surfaces of the filter.
One of ordinary skill in the art at the time of the invention would have found it obvious to include interior spray nozzles in Heil’s structure for cleaning the interior surfaces of the separation screens.
Claims 2-5: the pore size of a screen for separation is well-recognized in the art as a routinely optimized result effective variable. 
	The pore size is optimized based on the target substance to be removed. The selection of screen sizes for the coarse and fine screens and those screens with respect to each other would have been recognized in the art as routine. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Claim 6: the pore shape is not taught in Heil or Herman et al. However, the pore shape is a matter of design choice. The shape is chosen based on the debris to be removed. One of ordinary skill in the art at the time of the invention would have found it obvious to make the pore shape rectangular as that is a typical shape of opening of a screen. Further, the shape of the pore is not critical and is understood as an obvious design choice.
	Claim 7: the prior art does not describe the screen as a ‘fabric’. However, screens are commonly made by weaving threads to form the openings. One of ordinary skill in the art would have understood that the screens in Heil and Herman et al. to meet the understanding in the art of a generic fabric.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heil (US Pub. No. 2011/0139692) and Herman et al. (USPUB 2018/0223491) and further in view of Schiller et al. (USP 5330057).
Claim 12: the prior art does not teach the structure of the screen.
Schiller et al. teach a screen assembly for a filtration application wherein the screen is made of a screen cloth having wires (filaments) with a diameter (abstract). The material is 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heil (US Pub. No. 2011/0139692) and Herman et al. (USPUB 2018/0223491) and further in view of Boegger (PDF).
Claims 6 and 12: the prior art does not teach that the segments are detachable.
Boegger teaches that wire mesh is commonly made of stainless steel having fibers with a diameters (i.d. round filaments) wherein the screen is made by weaving and is used for filtration. The stainless steel material is resistant to chemical damage and the fiber shape is typical for forming metal screens.	One of ordinary skill in the art at the time of the invention would have found it obvious to use a stainless steel round filament to make Heil and Herman et al.’s screens because it is recognized as a material suitable for the intended use. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778